UNITED STATES DISTRICT COURT                                             USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                            DOCUMENT
 -------------------------------------------------------------- X        ELECTRONICALLY FILED
 STEVEN NACHSHEN,                                               :        DOC #:
                                                                :        DATE FILED: 11/18/2019
                                              Plaintiff,        :
                                                                :
                            -against-                           :       19-CV-632 (VEC)
                                                                :
                                                                :            ORDER
 ESRT 10 UNION SQUARE, LLC, AND                                 :
 PANERA, LLC,                                                   :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

         WHEREAS on November 15, 2019, the parties appeared for a conference with this

Court;

         IT IS HEREBY ORDERED THAT the deadline for completing all remaining discovery

is extended through February 14, 2020; previously ordered monthly status reports shall continue

for the duration of discovery. The parties must appear for a status conference on February 14,

2020, at 10:00 A.M. The parties must submit a joint letter on or before February 6, 2020,

which must identify any anticipated motions and propose briefing schedules for any such

motions. The parties may jointly request a referral to the Magistrate Judge for a settlement

conference at any time.


SO ORDERED.

                                                              _________________________________
Date: November 18, 2019                                             VALERIE CAPRONI
      New York, NY                                                  United States District Judge
